            Case:19-18512-MER Doc#:3 Filed:10/01/19                                         Entered:10/01/19 13:26:34 Page1 of 2




                                                               United States Bankruptcy Court
                                                                        District of Colorado
 In re      Urgent Care Management Solutions, LLC                                                        Case No.
                                                                                  Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Urgent Care Management Solutions, LLC in the above captioned action, certifies
that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s)
10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:
 Aberdeen Investment Advisors
 9611 E. Gray Road
 Scottsdale, AZ 85260
 Amber Scott Investments, LLC
 18002 N. 53rd Place
 Scottsdale, AZ 85254
 BAMFS Enterprises, LLC
 8350 E. Raintree Drive, #130
 Scottsdale, AZ 85260
 BASEA, LLC
 6250 E. Cortez Drive
 Scottsdale, AZ 85254
 BD2 Companies, LLC
 8350 E. Raintree Drive, #130
 Scottsdale, AZ 85260
 Brenton Scott, LLC
 8350 E. Raintree Drive, #130
 Scottsdale, AZ 85260
 Christopher Chatham
 5837 E. Thomas Road
 Scottsdale, AZ 85251
 ExperGroup, LLC
 8350 East Raintree Drive
 Suite 135
 Scottsdale, AZ 85260
 Expermedical Group, LLC
 8350 East Raintree Drive
 Suite 135
 Scottsdale, AZ 85260




    None [Check if applicable]




 October 1, 2019                                                     /s/ Jenny M.F. Fujii
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case:19-18512-MER Doc#:3 Filed:10/01/19                                     Entered:10/01/19 13:26:34 Page2 of 2


 Date                                                                Jenny M.F. Fujii 30091
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Urgent Care Management Solutions, LLC
                                                                     Kutner Brinen, P.C.
                                                                     1660 Lincoln Street, Suite 1850
                                                                     Denver, CO 80264
                                                                     303-832-2400 Fax:303-832-1510
                                                                     jmf@kutnerlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
